19 Cal. App. 2d 223 (1937)
In the Matter of the Estate of THOMAS E. LOMASNEY, Deceased. FLORENCE LOMASNEY SMITH, Respondent,
v.
ARTHUR C. LOMASNEY, Appellant.
Civ. No. 11187. 
California Court of Appeals. Second Appellate District, Division One.  
February 11, 1937.
 Vernon Cruickshank and Sherrill B. Osborne for Appellant.
 Randall & Bartlett and Kenneth W. Kearney for Respondent.
 Doran, J.
 This is an action for the removal of an executor of an estate that had been in probate for about eight years. *224 At the conclusion of the trial of the action, which had required several days, the court made its order removing the executor, which order contained, in part, the following: "And the court having found from said testimony that the said executor had collected considerable sums of money, which money was the property of said estate, and that said executor had made no accounting for said moneys, and the court having further found that the said executor was neglecting the said property belonging to the estate and mismanaging the same; ..."
 [1] The decisive questions involved in the appeal are: whether the court abused its discretion, and whether there is evidence to support the findings in the order.
 The petition for removal of the executor was sufficient in form and substance, and appellant's claim that there is no evidence to support the order is refuted by the record; there is no merit in appellant's contention that the court abused its discretion. Other questions raised in the appeal are unimportant and unprejudicial.
 Judgment and order appealed from are affirmed.
 Houser, P. J., and York, J., concurred.